Citation Nr: 1527273	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-00 162A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for stomach ulcers, to include as due to exposure to contaminated water at Camp Lejeune. 

3.  Entitlement to service connection for incontinence, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to a rating in excess of 0 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to August 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left ear hearing loss, rated 0 percent, and continued a prior denial of service connection for right ear hearing loss, and an October 2013 rating decision by the Louisville, Kentucky RO which denied service connection for stomach ulcers and incontinence.  In May 2014, the Board reopened the claim of service connection for right ear hearing loss and remanded the claims of service connection for right ear hearing loss and for an increased rating for left ear hearing loss for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's May 2014 remand, the AOJ scheduled the Veteran for an audiological examination as requested.  The Veteran was unable to appear at examinations scheduled in July 2014 and October 2014 due to illness.  He telephoned VA with a request that the examination scheduled in November 2014 be rescheduled as he was unable to attend morning appointments.  He was rescheduled for an examination in January 2015, but a February 2015 Report of General Information notes that he called stating that he had to miss the examination due to illness; he indicated that he was hospitalized, and scheduled for release on March 31, 2015.  The Veteran's representative has requested that the examination be rescheduled for when the Veteran is physically able to attend. The Board finds that good cause for the Veteran's failure to report for previously scheduled VA examinations being shown, an examination should be rescheduled.  

Furthermore, by a letter dated June 19, 2014 the Veteran filed a timely notice of disagreement (NOD), initiating an appeal of denials of claims of service connection for stomach ulcers and incontinence, to include as due to contaminated water at Camp Lejeune.  The AOJ has not yet issued a SOC addressing these issues.  A remand for such action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, these claims are not before the Board at this time and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should issue an appropriate SOC addressing claims of service connection for stomach ulcers and incontinence.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, these matters should be returned to the Board.

2.  The AOJ should secure for association with the record copies of the complete updated (any not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for hearing loss.

3.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his right ear hearing loss disability (specifically whether it is related to his service), and the current severity of his left ear hearing loss.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner should:

(a) Provide an opinion regarding the etiology of the right ear hearing loss, and specifically, whether it at least as likely as not (a 50 percent or greater probability) is related to his service/exposure to noise therein.

If the opinion is to the effect that the right ear hearing loss is unrelated to service, the rationale should identify the etiology considered more likely, and why that is so, to specifically include the basis for distinguishing the etiology of the right ear hearing loss from that of his service-connected left ear hearing loss and tinnitus.

(b) Regarding the rating for left ear hearing loss, in addition to reporting official audiometry findings, the examiner should discuss the impact the level of hearing loss found would be expected to have on occupational and everyday activity functioning (and comment on any discrepancy with the Veteran's self-reports of such impairment on interview).

The examiner must include rationale with all opinions.  

4.  The AOJ should then review the record and readjudicate the claims pertaining to hearing loss disability.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

